Pope, Presiding Judge.
The Peripety Group, Inc., agreed to lease space in a shopping center to the Ladies Workout Express of Covington, Georgia, Inc., for use as a women’s fitness center. Eighteen days after the parties entered into the lease, Ladies Workout President William Smith sent a letter to Peripety stating that he wanted to withdraw from the lease and would notify Peripety if the situation changed. Approximately two and one-half months later, on March 9, 1995, Peripety and Ladies Workout executed a memorandum that provides:
This letter serves as permission to erect a banner for Ladies Workout Express at Suites 2, 3, 4 at Covington Crossings Shopping Center for a period of thirty (30) days commencing on March 12, 1995 for the purpose of reserving membership for the opening of Ladies Workout Express. A total of 300 reservations will constitute the agreed upon number needed to proceed construction as per the Terms and Conditions of the Lease Agreement dated December 4, 1994 between The Peripety Group, Inc. and Ladies Workout Express of Covington, Georgia. Tenant will give written notice as to the number of reservations received and start construction immediately thereafter.
On July 18, 1995, Smith’s agent, Frank Mullins, notified Peripety by letter that Ladies Workout would not proceed under the lease because it had been unable to obtain 300 membership reservations for the proposed fitness center, receiving only 168 reservations over a time period longer than the 30 days proposed in the parties’ memorandum.
Thereafter, Peripety sued Smith d/b/a Ladies Workout Express for money allegedly due under the lease agreement. The lawsuit was tried before a judge sitting without a jury. Following the bench trial, the court entered judgment in favor of Smith. In its final order, the court made the findings of fact that the memorandum executed by the parties confirmed their agreement that Ladies Workout was not obligated to lease the premises absent 300 reservations and that Ladies Workout had only received 168 reservations. The court set forth two separate conclusions of law in the order: (1) the lease does *159not sufficiently identify the premises to be leased, and (2) Smith is not obligated to pay rent because the rental commencement date, defined by the lease as the earlier of either 90 days after the premises were turned over to Ladies Workout or the date when Ladies Workout opened to the public, never occurred.
Peripety appeals from the judgment, challenging the trial court’s conclusion that the lease does not sufficiently identify the premises and the court’s finding that the memorandum modified the lease. We agree with Peripety that the court erred in ruling that the property description in the lease is deficient, but its challenge concerning the court’s interpretation of the memorandum is without merit. Furthermore, Peripety has failed to contest the court’s legal conclusion that the rental commencement date never occurred. Thus, in spite of the court’s error regarding the property description in the lease, its final judgment is supported by two other grounds and must be affirmed.
1. Peripety correctly asserts the trial court erred in concluding that the lease does not sufficiently describe the leased premises. “Where the description of property in a lease agreement is indefinite, and contains no descriptive terms by the use of which the lands intended to be conveyed can be definitely located and identified, such instrument is fatally defective and void. [Cits.]” Davis v. Ford, 112 Ga. App. 175 (2) (144 SE2d 456) (1965). However, “[a] description [of leased premises] will not be declared void for uncertainty if it furnishes the key to identification of the property conveyed.” Roe v. Doe, 246 Ga. 138, 142 (4) (268 SE2d 901) (1980).
In the instant case, section 1.1 (b) of the lease describes the leased premises as consisting of
[t]hat portion of Shopping Center which is outlined in red on the floor plan, or plans, marked Exhibit ‘B,’ hereto attached. The premises are deemed to contain approximately 3,600 square feet of Gross Rentable Area, being approximately 60 feet of frontage and approximately 60 feet of depth extending to the center line of the party walls and to the exterior faces of all other walls. . . .
The term “Shopping Center” is defined in lease section 1.1 (a) as including,
(i) The real estate depicted or described on Exhibit “A,” hereto attached; (ii) such contiguous real estate as Landlord may from time to time designate in writing as being included in Shopping Center; (iii) the buildings and improvements constructed on such real estate substantially in accordance with Exhibits “B” and “C,” attached hereto, *160together with all alterations and additions thereto; and (iv) such improvements as may be constructed on such real estate after the Rental Commencement Date.
Although Smith did not testify at trial and presented no evidence that he was unclear as to what premises were being leased, the trial court held that the lease is fatally defective because it does not provide a key to identification of the leased premises. The court relied in particular upon the fact that neither the main body of the lease nor Exhibits A and B identify the address, city, county, or state in which the shopping center is located. But contrary to the court’s holding, the guaranty executed by Smith, which is attached to the lease as Exhibit F and expressly incorporated into the lease, identifies the leased premises as “Covington Crossings Shopping Center, Highway 278, N.W., Suite 2, 3, 4, Covington, Georgia 30209.” This description in the guaranty, which is to be construed as a part of the lease, clearly provides a key to identification of the leased premises. See Roe, supra at 141-142 (upholding description identifying leased premises as a penthouse apartment located in the southwest corner of the building and facing Houston Street); Davis, supra (upholding description identifying leased premises as 2.71 acres of land on the Bob Ford old home place in the sixth land district of Tift County, Georgia, to be planted with tobacco and having been pointed out by landlord).
In finding the property description to be deficient, the trial court also relied upon the fact that section 1.1 (b) of the lease uses the word “approximately” to describe the dimensions of the leased premises. However, this provision is merely descriptive of the size of the leased premises, which are more particularly identified as “[t]hat portion of Shopping Center which is outlined in red on the floor plan, or plans, marked Exhibit ‘B,’ hereto attached.” In addition, while not giving exact measurements, section 1.1 (b) notes that the leased premises extend to “the center line of the party walls and to the exterior faces of all other walls.” Finally, Exhibit F identifies the leased premises as suites 2, 3, and 4 of the shopping center. Taken together, and particularly considering that there is no dispute about which suites were to be leased to Ladies Workout, these items clearly furnish keys for the identification of the premises intended to be embraced within the lease. See Roe, supra; Davis, supra. Accordingly, the trial court erred in holding that the lease did not adequately identify the premises.
2. Peripety claims the court erred in finding the memorandum executed by the parties on March 9, 1995, modified the lease. This claim is without merit. Contrary to the claims of Peripety and the dissent, the trial court properly interpreted the meaning and effect of the memorandum.
*161The lease provides in Article 22.5: “This lease contains the entire agreement between the parties and no agreement, representation or inducement shall be effective to change, modify or terminate this lease in whole or in part unless in writing and signed by the parties” (Emphasis supplied.) The memorandum in question was written from Peripety to Ladies Workout and was signed by both parties. Thus, the court was authorized to find that the memorandum is a valid written modification of the lease.
That written modification expressly provides that over a 30-day period “[a] total of 300 reservations will constitute the agreed upon number needed to proceed construction as per the Terms and Conditions of the Lease Agreement. . . .” The trial court correctly found that this plain and unambiguous language memorializes the parties’ agreement that they would not proceed with construction under the lease terms without 300 membership reservations. See generally Archer v. Carson, 213 Ga. App. 161,163-164 (2) (444 SE2d 82) (1994).
The lease terms regarding construction are set forth in Article II of the contract and expressly provide that both the landlord and the tenant have construction obligations on the property that affect the tenant’s obligations to accept possession of the property and open for business. Thus, both parties, not just Ladies Workout, had an interest in proceeding with their construction obligations under the lease terms only if the Ladies Workout fitness center would be a viable business, as evidenced by at least 300 membership reservations.
Because the undisputed testimony at trial showed that there were fewer than the agreed upon 300 reservations, it was to the parties’ mutual benefit not to proceed with the lease agreement. The memorandum amending the lease did not, as contended by the dissent, give the tenant a unilateral right to terminate the lease; instead, it amounted to a mutual agreement to terminate the lease if there were not enough reservations. The trial court’s interpretation of the amendment to that effect was not erroneous and provides a correct legal and factual basis for its final judgment in favor of Smith.
3. Peripety has not, in its enumerations of error or brief, challenged the propriety of the trial court’s legal conclusion that the rental commencement date defined by the lease did not occur. Even though Peripety has not raised this issue on appeal, the dissent attempts to address it.
The dissent justifies its consideration of an issue not raised by the appellant by claiming it is apparent that the trial court’s legal conclusion that the rental commencement date did not occur is based on its finding that Smith validly terminated the lease pursuant to the parties’ memorandum agreement. Contrary to the dissent’s claim, it is not apparent that the court’s conclusion regarding the *162rental commencement date is premised on its finding that the lease was terminated pursuant to the memorandum agreement. First, the trial court makes no such statement in its written judgment; the court never proclaims that the rental commencement date did not occur because the contract had been terminated under the terms of the memorandum agreement. In addition, regardless of the memorandum, there is ample evidence in the record from which the court could have found that the plain terms of the rental commencement date were never met; that is, the premises were never turned over to Smith and the premises were never opened to the public.
Despite the dissent’s position, the matter of the trial court’s legal conclusion regarding the rental commencement date is not properly before us. “[0]ur review is limited to those matters enumerated and argued by an appellant[.]” Sullivan v. State, 235 Ga. App. 768, 771 (510 SE2d 136) (1998). Because the matter of the rental commencement date addressed by the dissent is not enumerated or argued by Peripety, it should not be considered by this Court as a basis for reversing the trial court’s judgment. See Harwell v. State, 231 Ga. App. 154, 158 (4) (497 SE2d 672) (1998); Norman v. State, 197 Ga. App. 333, 336 (4) (398 SE2d 395) (1990). Consequently, even though the trial court erred in its first legal conclusion concerning the property description in the lease, the second legal basis for the court’s judgment has not been challenged and thus still provides support for the judgment.

Judgment affirmed.


Beasley, P. J., Blackburn and Eldridge, JJ., concur. McMurray, P. J., Andrews and Ruffin, JJ., dissent.